Citation Nr: 0315221	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-22 543A	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for pituitary microadenoma with optic nerve 
compression.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypothyroidism due to pituitary microadenoma.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left ankle sprain.

4.  Entitlement to an initial compensable evaluation for 
alopecia areata.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to July 1994 
and from January 1995 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO).


REMAND

A preliminary review of the record shows that additional 
action by the RO is necessary before the Board may proceed 
with appellate review.  The Board has developed this case on 
two prior occasions in order to obtain VA examinations of the 
veteran's service-connected disabilities.  These examinations 
have been obtained and associated with the claims file.  
However, a remand of this case is necessary pursuant to the 
holding of Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. Cir. May 1, 
2003) which requires that the development and consideration 
of new evidence be accomplished by the RO.  


Accordingly, this case is REMANDED for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West Supp. 2002).  In 
particular, the RO should notify the 
veteran of evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
RO should obtain all treatment records, 
both private and VA, not previously 
associated with the claims file.

2.  The RO should readjudicate the issues 
of entitlement to higher evaluations for 
pituitary microadenoma, hypothyroidism, 
left ankle sprain, and alopecia areata.  
In this regard, the RO should evaluate 
the veteran's disabilities from the 
effective date of service connection to 
the present.  The RO is reminded of the 
holding in Fenderson v. West, 12 Vet. 
App. 119 (1999), where it was held that 
at the time of an initial rating, 
separate or "staged" ratings can be 
assigned for separate periods of time 
based upon the facts found.  The RO 
should specifically consider the recently 
obtained VA examinations.

3.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claims for 
benefits, a summary of the evidence 
pertinent to the issues on appeal, and 
the applicable law and regulations.  
After the appropriate period of time in 
which to respond has been provided, the 
case should be returned to the Board for 
further review.


The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


